DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

Status of Claims
Claim(s) 1-20 is/are pending of which Claim(s) 1 and 17 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that the thoracic member 346 of Labelle is not “essentially immobilized” relative to the thorax of the user (Page 9 of Remarks).
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Labelle states within Col. 8 line 62 - Col. 9 line 15 that the thoracic member 346 is tightened to the body of the user via a variety of straps such that the member 346 is generally .
Second Argument:
	Applicant asserts that the mast 344 of Labelle is not a compliant mechanism (Pages 9-10 of Remarks).
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Firstly, see some of the added context given in the rejection below in regards to this as well as the 112b applied to this phrase of “compliant mechanism”/”compliant connector”. Secondly, the structure of the mast 344 is a beam (wherein Applicant agrees in claim 4 that a beam structure is a compliant mechanism structure) made of polypropylene (wherein as discussed below, polypropylene is a material that exhibits the compliant properties utilized to define a compliant mechanism) then when the mast 344 is bended, rotated, or generally deformed in all the same ways as Applicant’s device, the mast 344 functions as a compliant mechanism. 
Furthermore, Applicant asserts a variety of functionalities on Page 10 relating to differences between the prior art and the instant device; however, these functions are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third Argument:
	Applicant asserts that the combination of Ardelean and Labelle is improper for essentially reasons of bodily incorporation of Ardelean into Labelle (Pages 11-12 of Remarks).
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Also Applicant asserts that it is “unclear what benefits” (Page 11) Ardelean provides, for this it can be seen in the rejection below that Ardelean provides a specific motivational benefit.
Fourth Argument:
	Applicant asserts that the modification for the rejection of claims 6 and 7 to make the mast 344 discrete eliminates the possibility to be a compliant mechanism because of “flexible cotton ropes” (Page 12 of Remarks).
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The modification of the device to be discrete as taught from the other embodiment of Labelle does not incorporate the “flexible cotton ropes” just that the parts may be discrete, wherein then this is again essentially an argument of bodily incorporation of the discrete teaching into the primarily utilized embodiment of Labelle. As such in response to applicant's argument that the modification of discreteness into the embodiment 300 of Labelle makes the mast 344 not a compliant mechanism, the test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Examiner’s Notes
	Examiner notes that Applicant had trouble accessing the book link for Compliant Mechanisms, so Examiner has added the Page 31 from the book as a pdf to aid the Applicant with viewing the evidentiary reference.
	Previous objections withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recite the newly added limitation “compliant mechanism is kinematically tuned to constrain the spine” which appears to be potentially new matter and also has a written description issue. Firstly, the instant disclosure only recites in para [0003] that “The invention uses compliant mechanisms to constrain the spine through tuned stiffness, while permitting specific motions through kinematic design” wherein this is not sufficient to say that the complaint mechanism is kinematically tuned to constrain the spine. Secondly, as this is the only recitation of “kinematics” in the disclosure, it is unclear as to how the complaint mechanism is “kinematically tuned” and as such suggests that Applicant fails to have sufficient support for the recitation.
Claims 2-16 and 18-20 rejected as being dependent to a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, 9, 12-20, the claims herein recite “complaint mechanisms” and/or “compliant connectors” (as well as claims 2-4 reference “shell mechanisms” and “flexure mechanism” as sub-types of the compliant connector/mechanism limitation) wherein the distinctness of these terms as claimed is insufficient as well as indefinite because as claimed alone the claims truly fail to structurally and properly define the invention especially as 
Regarding claims 1 and 17, Claims 1 and 17 recite the newly added limitation “compliant mechanism is kinematically tuned to constrain the spine” wherein the only recitation in the instant disclosure of “kinematics” is in para [0003] wherein then it is unclear as to what constitutes something being “kinematically tuned” or not. As such for examining purposes, the limitation as whole will be interpreted as saying the “mechanism” or brace as a whole is able to be modified in some way to alter the constraining of the spine by the brace.
Claims 8 and 10-11 rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labelle et al (US 5599286 A), henceforth Labelle.
Regarding 1, Labelle discloses a back brace (Abstract, “treatment of scoliotic deformities”, where scoliosis is generally related to the back) comprising: 
a pelvic member 340 (See Figures 3a-3b) configured to be secured to a user such that said pelvic member 340 is essentially immobilized relative to the pelvis of said user (Col. 8 lines 45-50, pelvic girdle 340 grips the pelvis firmly);
a thoracic member 346 configured to be secured around the user (See Figures 3 wherein it is generally around the user) such that said thoracic member 346 is essentially immobilized relative to the thorax of said user (Col. 8 lines 55-60, 346 functions the same as embodiment 226; Col. 7 lines 57-65, thoracic pad 226 covers thoracic cage elements, so will not move relative to the thoracic area of the body; also see Col. 8 line 62 – Col. 9 line 7 wherein the straps 336/338 are attached to member 346 and tightens the member to the body thus “essentially immobilizing” the member relative to the thorax it is attached to)
one or more compliant connectors 344 disposed between said pelvic member 340 and said thoracic member 346 (See Figure 3B), said one or more compliant connectors comprising one or more compliant mechanisms (compliant connector 344 is a compliant mechanism because the mast is a semi-rigid polypropylene (Col. 8 lines 45-61) wherein this makes the mast 344 a compliant mechanism because as seen in the book “Compliant Mechanisms” on page 31 (https://books.google.com/books?id=tiiSOuhsIfgC&lpg=PA31&ots=zpBFwQbdzF&dq=polypropylene%20compliant%20mechanism&pg=PA30#v=onepage&q=polypropylene%20compliant%20
wherein said back brace is a scoliosis brace (Abstract, “treatment of scoliotic deformities”) configured and arranged to provide corrective force in at least one direction for treatment of scoliosis while providing mobility in other directions (Col 5 lines 12-17, “The system has various degrees of rigidity in order to exert these above-described forces obliquely on the trunk with various degrees of strength for providing treatment of various severities and stiffnesses of scoliotic deformities while still maintaining complete or partial trunk mobility”, so the brace has rigidity (corrective force) in at least one direction as well as mobility in other directions).
Labelle further discloses the one or more compliant mechanism 344 is kinematically tuned to constrain the spine (See Col. 8 lines 45-61 wherein the polymer shell 334 which includes compliant mechanism 344 is able to custom fabricated for the trunk of a person which thus means the inherent “kinematics” of the device are tuned to the individual in order to constrain the spine, see Figures 3 and Col. 9 lines 15-24, wherein the device is both constrained to the spine as well as constrains the spine from some movement).
Regarding claim 2, Labelle discloses the invention as claimed in 1 above.
flexure mechanism (the mast 344 inherently provides a flexure mechanism as it is an elongated bar (See Figure 3B) made of polypropylene which allows the mast 344 to be semi-rigid and flex thus being a flexure mechanism).
Regarding claim 4, Labelle discloses the invention as claimed in 2 above.
Labelle further discloses wherein said one or more compliant mechanisms 344 comprise at least one flexure mechanism from the group cartwheel hinge, parallel beam, cross pivot hinge, cross beam, LET outside, LET inside, and S- beam (mast 344 is a cross beam, see Figure 3B, wherein a beam is a “long piece” (https://www.dictionary.com/browse/beam) and a cross beam is beam disposed between two supports (in this case the thoracic and pelvic members) (https://www.thefreedictionary.com/crossbeam)).
Regarding claim 5, Labelle discloses the invention as claimed in 1 above.
Labelle further discloses that said pelvic member 340 and said at least one thoracic member 346 are integrally formed with said one or more compliant connectors 344 (Col. 8 lines 35-45, “a third orthosis 300 has been designed with the same principles of correction but is used for treating moderate but more rigid scoliotic deformities. It comprises two basic units: a plastic polymer semi-rigid shell 334 and a set of semi-elastic derotational straps 336 and 338”; where shell 334 comprises 340, 346, and 344; in addition see Figures 3a-3b where 334 is easily seen as being integral with the components).
Regarding claim 8, Labelle discloses the invention as claimed in 1 above.
Labelle further discloses wherein said pelvic member 340 and said thoracic member 346 wrap completely around said user (See Figures 3A-3B where pelvic 340 wraps completely around) (See Figures 3A-3B, wherein thoracic member 346 further includes straps 338 and 336 which connects to lumbar member 348 such that then the thoracic member 346 wraps completely around the user).
Regarding claim 9, Labelle discloses the invention as claimed in 1 above.

Regarding claim 10, Labelle discloses the invention as claimed in 9 above.
Labelle further discloses wherein said rotational movement is at least about 10 degrees (Col. 9 lines 16-24, the polypropylene of mast 344 is deformable and allows trunk mobility, and it is known human biology physically allows up to 30 degrees of rotation for the lumbar spine and up to 80 degrees for the cervical spine (see https://www.livestrong.com/article/257162-normal-human-range-of-motion/), so then Labelle is clearly capable of allowing at least 10 degrees of rotational movement).
Regarding claim 11, Labelle discloses the invention as claimed in 10 above.
Labelle further discloses wherein said rotational movement is at least about 11 degrees (Col. 9 lines 16-24, the polypropylene of mast 344 is deformable and allows trunk mobility, and it is known human biology physically allows up to 30 degrees of rotation for the lumbar spine and up to 80 degrees for the cervical spine (see https://www.livestrong.com/article/257162-normal-human-range-of-motion/), so then Labelle is clearly capable of allowing at least 11 degrees of rotational movement).
Regarding claim 17, Labelle discloses a back brace (Abstract, “treatment of scoliotic deformities”, where scoliosis is generally related to the back) comprising: 
a pelvic member 340 (See Figures 3a-3b) configured to contour a user such that said pelvic member 340 is essentially immobilized relative to the pelvis of said user (Col. 8 lines 45-50, pelvic girdle 340 grips the pelvis firmly thus being “essentially immobilized”); 
a thoracic member 346 (See Figures 3) configured to contour the user such that thoracic member 346 is essentially immobilized relative the thorax of said user (Col. 8 lines 55-60, 346 functions the same as embodiment 226; Col. 7 lines 57-65, thoracic pad 226 covers thoracic cage elements, so will not move relative to the thoracic area of the body, see Figures 3 wherein this member 346 is on the thorax of the user; also see Col. 8 line 62 – Col. 9 line 7 wherein the straps 336/338 are attached to member 346 and tightens the member to the body thus “essentially immobilizing” the member relative to the thorax it is attached to); 
and at least one compliant mechanism 344 (344 is a compliant mechanism because the mast is a semi-rigid polypropylene (Col. 8 lines 45-61) wherein this makes the mast 344 a compliant mechanism because as seen in the book “Compliant Mechanisms” on page 31 (https://books.google.com/books?id=tiiSOuhsIfgC&lpg=PA31&ots=zpBFwQbdzF&dq=polypropylene%20compliant%20mechanism&pg=PA30#v=onepage&q=polypropylene%20compliant%20mechanism&f=false) (Page 31 of the book from the link has been attached as an NPL)  polypropylene is a well-known material used to make compliant mechanisms such that when the mast 344, being polypropylene, undergoes deformation when the user bends forwards or backwards then the material will have internal forces that will force the mast 344 to apply forces to each of the pelvic and thoracic members 340/36 for example, as such the mast 344 is a “complaint mechanism” in accordance with the 112b above) disposed between said pelvic member 340 and said thoracic member 346 (See Figures 3), 
said at least one compliant mechanism being configured to allow said pelvic member and said thoracic member to move relative to each other with at least 2 degrees of freedom, but 
wherein said back brace is a scoliosis brace (Abstract, “treatment of scoliotic deformities”) configured and arranged to provide corrective force in at least one direction for treatment of scoliosis while providing mobility in other directions (Col 5 lines 12-17, “The system has various degrees of rigidity in order to exert these above-described forces obliquely on the trunk with various degrees of strength for providing treatment of various severities and stiffnesses of scoliotic deformities while still maintaining complete or partial trunk mobility”, so the brace has rigidity (corrective force) in at least one direction as well as mobility in other directions).
Labelle further discloses the one or more compliant mechanism 344 is kinematically tuned to constrain the spine (See Col. 8 lines 45-61 wherein the polymer shell 334 which includes compliant mechanism 344 is able to custom fabricated for the trunk of a person which thus means the inherent “kinematics” of the device are tuned to the individual in order to constrain the spine, see Figures 3 and Col. 9 lines 15-24, wherein the device is both constrained to the spine as well as constrains the spine from some movement).
Regarding claim 18, Labelle discloses the invention of claim 17 above.
Labelle discloses wherein said at least one compliant mechanism 344 is configured to allow said pelvic member and said thoracic member to move relative to each other with at least 2 degrees of freedom, but less than 5 degrees of freedom (Col 5 lines 12-17, “The system has 
Regarding claim 19, Labelle discloses the invention of claim 18 above.
Labelle discloses wherein said at least one compliant mechanism 344 is configured to allow said pelvic member and said thoracic member to move relative to each other with at least 2 degrees of freedom, but less than 4 degrees of freedom (Col 5 lines 12-17, “The system has various degrees of rigidity in order to exert these above-described forces obliquely on the trunk with various degrees of strength for providing treatment of various severities and stiffnesses of scoliotic deformities while still maintaining complete or partial trunk mobility”, where complete trunk mobility would involve at least the rotation of the spine, and flexion-extension of the spine which would be at least 2 degrees of freedom of flexion-extension being one and rotation being the second degree, and also lateral flexion is a final available motion thereby making 3 degrees of freedom (https://learnmuscles.com/blog/2017/08/30/motions-lumbar-spine/)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle (US 5599286 A) in view of Ardelean (US 9970222 B1).
Regarding claim 3, Labelle discloses the invention as claimed in 2 above.
Labelle does not disclose wherein said one or more compliant mechanisms comprise at least one shell mechanism from the group cross helix member, helical strip, single curve member, hyperbolic paraboloid member, double paraboloid member, single corrugated member or double corrugated member.
However, Ardelean teaches first teaches a directly analogous compliant mechanism (See Figure 1A-1B, where this structure is directly similar to the mast 344 of Labelle) as a basic form of compliant hinge/mechanism, see Col. 1 lines 26-32) wherein Ardelean further teaches an improved version of a compliant mechanism (hinge) 70 (See Figure 12) wherein the serpentine elements (corrugated) 72/74 allow the compliant mechanism to be folded without permanent deformation and also allows axial deformation (translation) in addition to shear deformation (bending) (Col. 2 lines 1-11).

Regarding claim 14, Labelle discloses the invention as claimed in 9 above.
Labelle does not disclose wherein wherein said one or more compliant connectors comprise a translational joint to facilitate translation movement of said rotational axis.
However, Ardelean teaches first teaches a directly analogous compliant mechanism (See Figure 1A-1B, where this structure is directly similar to the mast 344 of Labelle) as a basic form of compliant hinge/mechanism, see Col. 1 lines 26-32) wherein Ardelean further teaches an improved version of a compliant mechanism (hinge) 70 (See Figure 12) wherein the serpentine elements (corrugated) 72/74 allow the compliant mechanism to be folded without permanent deformation and also allows axial deformation (translation) in addition to shear deformation (bending) (Col. 2 lines 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliant mechanism 344 of Labelle to have the construction of analogous compliant mechanism 70 as taught by Ardelean to improve the available mobility between the pelvic 340 and thoracic 346 members through providing axial deformation and also this is a further improved construction as it allows “folding” thereby reducing the chance of permanent deformation (Ardelean Col. 2 lines 1-11), wherein 
Regarding claim 15, Labelle discloses the invention as claimed in 9 above.
Labelle does not disclose wherein wherein said one or more compliant connectors comprise a compliant translational joint to facilitate translation movement of said rotational axis.
However, Ardelean teaches first teaches a directly analogous compliant mechanism (See Figure 1A-1B, where this structure is directly similar to the mast 344 of Labelle) as a basic form of compliant hinge/mechanism, see Col. 1 lines 26-32) wherein Ardelean further teaches an improved version of a compliant mechanism (hinge) 70 (See Figure 12) wherein the serpentine elements (corrugated) 72/74 allow the compliant mechanism to be folded without permanent deformation and also allows axial deformation (translation) in addition to shear deformation (bending) (Col. 2 lines 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliant mechanism 344 of Labelle to have the construction of analogous compliant mechanism 70 as taught by Ardelean to improve the available mobility between the pelvic 340 and thoracic 346 members through providing axial deformation and also this is a further improved construction as it allows “folding” thereby reducing the chance of permanent deformation (Ardelean Col. 2 lines 1-11), wherein this further improved complaint mechanism 70 may be considered a complaint translational joint because it permits axial and shear deformation (Col. 2 lines 1-11) and when modified into the device of Labelle will allow translation of the rotational axises by allowing movement of the 
Regarding claim 16, Labelle discloses the invention as claimed in 1 above.
Labelle further discloses wherein said one or more compliant complaint connectors 344 are configured to provide a revolute degree of freedom about a rotational axis (vertical axis that runs parallel through mast 344) (Col. 8 lines 36-44, the brace 300 permits motion of the thorax/spine wherein this motion includes rotation (See Col. 9 lines 29-33 which discusses the forms of movement permitted being “flexion, rotation or lateral bending”), also see Col. 9 lines 16-24, where the polypropylene material (of mast 344) is deformable and brace 300 permits mobility of the trunk, wherein also “lateral bending” may also be considered a form of rotation where that rotational axis would be going perpendicular through the mast 344 at the location where the body performs lateral bending, and further wherein flexion can also be considered a limited form of rotation as well that would have a rotational axis about the pelvic area).
Labelle does not disclose a translation degree of freedom of said rotational axis.
However, Ardelean teaches first teaches a directly analogous compliant mechanism (See Figure 1A-1B, where this structure is directly similar to the mast 344 of Labelle) as a basic form of compliant hinge/mechanism, see Col. 1 lines 26-32) wherein Ardelean further teaches an improved version of a compliant mechanism (hinge) 70 (See Figure 12) wherein the serpentine elements (corrugated) 72/74 allow the compliant mechanism to be folded without permanent deformation and also allows axial deformation (translation) in addition to shear deformation (bending) (Col. 2 lines 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliant mechanism 344 of Labelle to have the construction of analogous compliant mechanism 70 as taught by Ardelean .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle (US 5599286 A).
Regarding claim 6, Labelle discloses the invention as claimed in 1 above.
The embodiment of Figures 3A-3B of Labelle does not disclose wherein said one or more compliant connectors is discrete from said pelvic member and said thoracic member.
	However, a fourth embodiment (Figures 4A-4B) teaches an analogous scoliotic brace wherein the mast 444 is discrete from the thoracic member 446 and pelvic member 440 wherein this allows the pelvic member 440 and thoracic member 346 to thicker and rigid (See Col. 9 lines 26-53, and see Figures 4A-4B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliant connector 344 to be discrete from said pelvic member 340 and said thoracic member 346 as taught by another embodiment within Labelle which teaches these components to be discrete in order to make the pelvic and thoracic members 340/346 to be thick and rigid (See Col. 9 lines 26-53, and see Figures 4A-4B) as well as this embodiment reveals an alternate design choice of possible construction for the brace 300 with brace 400 known within the same prior art.
Regarding claim 7, Labelle discloses the invention as claimed in 6 above.
As combined, Labelle discloses aid pelvic member 340 is rigid and said thoracic member 346 are rigid (See Col. 9 lines 26-53 where the thoracic and pelvic members of brace 400 are rigid and as seen in claim 6 above this was taught into the brace 300 when making the mast and these members discrete).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle (US 5599286 A) in view of in view of Haberland (US 4261211 A).
Regarding claim 12, Labelle discloses the invention as claimed in 9 above.
Labelle does not disclose one or more complaint connectors comprise a revolute joint to facilitate movement about said rotational axis.
However, Haberland teaches a complaint connector (flexure joint, Abstract) comprising a revolute joint to facilitate movement about said rotational axis (“for connecting two members for relative angular displacement”, Abstract). The joint is best seen in Figure 1 wherein the joint comprises two leaves 26 and 28 connected rigidly at a point of articulation 24 which connects a top bar 20 to bottom bar 22 (Col. 2 lines 65-68 and Col. 3 lines 1-12). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the compliant connector mast 344 from Labelle for the flexure joint as taught by Haberland because mere substitution of a known compliant connector would provide the same predictable results of compliantly connecting the thoracic and pelvic members together. Furthermore, this would increase the stability and function of the various movements of flexion, extension, rotation, and lateral bending. The flexure joint of Haberland is analogous compliant connector to the mast 344 of Labelle as they each provide the function to strongly connect two members together while still providing some resistive amount of motion.
Regarding claim 13, Labelle in view of Haberland discloses the invention as claimed in 12 above.

However, in the art a cartwheel hinge is known to be comprised of two cross members rigidly connected or integral at the cross point of the members where the cross members connect two members of some form together.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have understood that the flexure joint from Haberland is a cartwheel hinge as it comprises two cross members 26 and 28 connected rigidly at a point of articulation 24 which connects a top bar 20 to bottom bar 22 (Col. 2 lines 65-68 and Col. 3 lines 1-12; also see Figure 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Labelle in view of “Everything You Need To Know About Polypropylene (PP) Plastic” by Creative Mechanisms Blog, henceforth Creative Mechanisms.
Regarding claim 20, Labelle discloses the invention as claimed in 17 above.
Labelle discloses “the polymer shell 334 is a single piece polymer unit of approximately 1/16 thick polypropylene” (Col 8. Lines 44-46) where polymer shell 334 includes compliant connector 344.
Labelle further does not explicitly disclose that said at least one compliant mechanism 344 is configured to provide at least a 30N resistive force between said pelvic member 340 and said thoracic member 346.
However, Creative Mechanisms teaches that polypropylene has a flexural strength of 41 MPa (Page 7).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have known that the compliant mechanism 344 could provide at least 30N of resistive force as it is made of polypropylene which has a 41 MPa flexural strength which means the flexural strength is 41 N/mm2 and will bend at 41 N if the 2 of area, and as this device is meant to fit a person’s body the mast 344 will surely have a larger area than this meaning that the mast will definitely provide at least 30N of resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786